Citation Nr: 1201340	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  06-33 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a vision disability, including as secondary to service-connected diabetes mellitus, type II.  

2.  Entitlement to an initial increased evaluation for posttraumatic stress disorder (PTSD), currently rated 30 percent disabling.  

3.  Entitlement to an initial compensable evaluation for erectile dysfunction.

4.  Entitlement to an earlier effective date for the grant of service connection for PTSD.  

5.  Whether a Notice of Disagreement (NOD) filed in November 2006 on the issue of diabetic neuropathy was filed in a timely manner.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his former wife


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to June 1969. 

The erectile dysfunction matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The vision matter comes before the Board on appeal from an April 2008 rating decision by the VA RO in Los Angeles, California.  The PTSD matters come before the Board on appeal from an October 2008 rating decision by the VA RO in Los Angeles, California.  The NOD matter comes before the Board on appeal from a determination that the NOD was not timely filed.  

The Veteran testified at a Board hearing at the RO in October 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

In November 2011, the Veteran submitted additional evidence that was not reviewed by the RO.  However, he waived RO consideration of the additional evidence, permitting the Board to consider such records in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).  Hence, the additional evidence is being considered.

In an October 2008 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating effective May 13, 2008.  In an October 2009 rating action, the RO granted an earlier effective date of October 19, 2007 for service connection for PTSD.  The Veteran continued to appeal for an even earlier effective date.  Cf. AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the greatest possible benefit unless he expressly or specifically indicates otherwise).

The Board herein finds that a timely NOD on the issue of diabetic neuropathy was received by VA and, because further action by VA is needed, specifically to include the issuance of a merits-based statement of the case, that portion of this appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, and is further addressed in the REMAND portion of this document.  The issues of service connection for a vision disability and increased initial evaluations for PTSD and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1983 letter from the Hacker Clinic reflects that the Veteran was assessed with post-traumatic psychotic reaction, in partial remission, with continuing auditory hallucinations, anxiety, depression, psycho-physiologic response (headaches).

2.  The appellant filed his original claim of entitlement to service connection for PTSD on December 23, 2004; a rating decision dated in December 2005 denied the claim.

3.  The Veteran filed an NOD with the denial of service connection in November 2006, and the evidence of record does not reflect that a statement of the case (SOC) was issued; thus, the November 2005 rating decision did not become final and has remained open since that time.
4.  An October 2008 rating decision granted service connection for PTSD, assigning a 30 percent disability rating, effective May 13, 2008.  

5.  An October 2009 rating action granted an effective date of October 19, 2007 for service connection for PTSD.  

6.  The RO granted service connection for diabetic neuropathy of the bilateral lower extremities in a November 2005 rating decision and assigned 10 percent evaluations effective December 23, 2003, of which the Veteran was notified in a letter dated November 15, 2005.

7.  The Veteran filed a notice of disagreement to the November 2005 rating decision within one year from the November 15, 2005 letter informing him of the granting of service connection for diabetic neuropathy of the bilateral lower extremities and assignment of 10 percent evaluations.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 23, 2004 for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

2.  A valid, timely NOD was received by VA with respect to the diabetic neuropathy issues.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.34, 20.101(c), 20.200, 20.201, 20.302(a), 20.305 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The earlier effective date and NOD issues have been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Earlier Effective Date for Grant of Service Connection for PTSD

Factual Background & Analysis

The Veteran claims that the effective date for the grant of service connection for PTSD should be the December 2004 date when he originally filed a claim for PTSD.  

A March 1983 letter from the Hacker Clinic reflects that the Veteran was assessed with post-traumatic psychotic reaction, in partial remission, with continuing auditory hallucinations, anxiety, depression, psycho-physiologic response (headaches).

Under governing law, the effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (b)(2)(i) (2011).  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Id.  A claim or application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2011). 

The Veteran filed his original claim of entitlement to service connection for PTSD on December 23, 2004.  A rating decision issued in December 2005 denied the Veteran's claim.  The appellant filed a notice of disagreement with the denial of service connection in November 2006.  An October 2008 rating decision granted the appellant's claim, assigning a 30 percent disability rating effective May 13, 2008.  An October 2009 rating action granted an effective date of October 19, 2007 for service connection for PTSD, the date that VA outpatient treatment records reflect that the Veteran was assessed with PTSD.  The RO essentially found that October 19, 2007 was the earliest date entitlement arose.  

As noted above, in November 2006, the Veteran timely filed an NOD with regard to the November 2005 rating decision which denied service connection for PTSD.  The evidence does not reflect that an SOC was issued.  Thus, this claim remained pending until it was ultimately granted in October 2008.  See Norris v. West, 12 Vet. App. 413, 422 (1999). 

Based on the above, the Board finds that entitlement to an effective date of December 23, 2004 is warranted in this case.  The evidence reflects that entitlement arose no later than March 1983 when the Veteran was assessed with post-traumatic psychotic reaction, in partial remission, with continuing auditory hallucinations, anxiety, depression, psycho-physiologic response (headaches).  The earliest communication indicating intent to apply for service connection for PTSD is the December 23, 2004 communication from the appellant.  Accordingly, the effective date is the date of receipt of claim, as that date is later than the date entitlement arose.  See 38 C.F.R. § 3.400.  The Veteran was denied service connection for a nervous condition in a February 1972 rating decision.  The Veteran did not appeal that decision, nor was any new and material evidence submitted within one year of that decision.  Therefore, even if that claim is construed as the same as a claim for PTSD under Clemons v. Shinseki, 23 Vet. App. 1 (2009), it became final and cannot form the basis of an earlier effective date.  No other communication indicating intent to seek VA benefits for PTSD appears before this date.  See 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400(b)(2).  Therefore, an effective date of December 23, 2004, is granted for the award of service connection for PTSD.

Timeliness of NOD

Factual Background & Analysis

The Board finds that the Veteran initiated a timely appeal of the RO's grant of service connection for diabetic neuropathy of the bilateral lower extremities and assignment of 10 percent evaluations effective December 23, 2003.  

Applicable law and regulations provide that rating decisions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  The claimant has one year from the date of mailing of notification of an RO decision to initiate an appeal by filing of an NOD with the decision, and the decision becomes final if an appeal is not filed within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

An NOD or substantive appeal may be filed by the appellant, or by his representative, if a proper power-of-attorney or declaration of representation, as applicable, is on the record or accompanies such NOD or substantive appeal.  38 C.F.R. § 20.301.

A claimant, or his or her representative, must file an NOD within one year from the date that that agency of original jurisdiction mails notice of a determination to him.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).

An NOD is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  A liberal standard is applied in determining whether a communication constitutes an NOD.  While special wording is not required, the communication in question must at least refer to the rating decision in question and must be in terms which can be construed reasonably as disagreement with that determination and a desire for appellate review.  Thus, an NOD relates to a specific adjudicative determination on a specific date.  38 C.F.R. § 20.201; see also Gallegos v. Principi, 283 F.3d 1309, 1313-15 (Fed. Cir. 2002) (upholding the validity of the regulatory requirement that an NOD include "terms that can be reasonably construed...as a desire for appellate review"); Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991).
In Gallegos, the Federal Circuit explained that a valid NOD must (1) express disagreement with a specific determination of the agency of original jurisdiction; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO's decision, and; (5) be filed by the claimant or the claimant's representative.  See Gallegos, 283 F.3d at 1309.  The actual wording of the communication and the context in which it was written determines whether a written communication constitutes a valid NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).

In this case, the RO assigned 10 percent disability ratings and an effective date of December 23, 2003 for the grant of service connection for diabetic neuropathy of the bilateral lower extremities in a November 2005 rating decision.  The Veteran received notification of this decision effective the date of the notification letter of November 15, 2005.  Accordingly, he had one year from November 15, 2005, to submit an NOD in order to appeal the diabetic neuropathy issue.  The letter specifically notified him that he had one year from the date of the letter to appeal the decision.  Further, the November 15, 2005 letter provided him with a VA Form 4107, which advised him of his right to appeal the decision.

The Veteran filed an NOD with respect to the diabetic neuropathy issue on November 17, 2006, which was one year and two days after the date of the November 15, 2005 notice of the November 2005 rating decision.  The postmark is not of record.  In computing the time limit for filing a written document, including an NOD, 38 C.F.R. § 20.305(a) provides that in the event the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  Moreover, 38 C.F.R. § 3.305(b) provides that the first day of the specified period will be excluded, and the last day included.  Thus, the Board concludes that the Veteran's November 2006 NOD can be considered timely with respect to the November 2005 rating decision.

The Board is prohibited from proceeding to a decision on the merits of this case until an SOC is issued, followed by the timely submission of a substantive appeal (VA Form 9).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).  The Board intimates no conclusion, legal or factual, as to the underlying claim.  This issue will be addressed further in the Remand section below.


ORDER

Entitlement to an effective date of December 23, 2004, for the grant of service connection for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

A valid, timely NOD was received by VA with respect to the diabetic neuropathy issue.  


REMAND

The claims file contains a February 2007 letter from the West Los Angeles Vet Center.  The letter reflects that the Veteran was treated nine times at the Vet Center since November 2006.  The claims file does not contain the treatment records from those sessions.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran seeks service connection for a vision disability, including as secondary to service-connected diabetes mellitus, type II.  The Veteran testified at the October 2011 Board hearing that he has had vision problems since 1999.  VA outpatient treatment records dated in May 2011 reflect that the Veteran was assessed with dry-eye syndrome.  Although a September 2005 VA examination report reflects that the Veteran's diabetes had no effect on the eyes, the examiner did not specifically address whether a vision disability was aggravated by diabetes mellitus, type II.  Such an opinion is necessary before a decision on the merits may be made.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  The provisions of 38 C.F.R. § 3.310 were amended during the pendency of this appeal, effective from October 10, 2006; the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the Veteran's claim was filed prior to the effective date of the revised regulation.

The Veteran should be provided a VA examination that addresses the issue of entitlement to service connection for a vision disability as secondary to the service-connected diabetes mellitus, type II.  38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion should also address whether the service-connected diabetes mellitus, type II, has aggravated a vision disability.

With regard to the erectile dysfunction issue, the Board notes that the Veteran's most recent VA examination was in September 2005, over 6 years ago.  The September 2005 VA examiner made no diagnosis of peripheral vascular disease (PVD).  VA outpatient treatment records dated in October 2007 reflect that the Veteran was assessed with PVD.  VA outpatient treatment records dated in May 2008 reflect that the Veteran stated that erectile dysfunction worsened since he began having problems with wounds and PVD in the left lower extremity.  

With regard to the PTSD issue, the Board notes that the Veteran's most recent VA examination was in May 2008, over 3 years ago.  The Veteran testified at the October 2011 Board hearing that his PTSD has worsened as time has gone on.  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that when a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran's May 2008 statement and testimony at the October 2011 Board hearing are sufficient assertions of an increase in severity to warrant new VA examinations.  Therefore, the Board is remanding the erectile dysfunction and PTSD issues for new VA examinations.  

As was described above, in November 2005 the RO granted service connection for diabetic neuropathy of the bilateral lower extremities and assigned 10 percent disability ratings effective December 23, 2003.  The Veteran has since expressed disagreement with that decision.  See the Veteran's statement dated November 2006.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the agency of original jurisdiction must issue an SOC as to the Veteran's diabetic neuropathy claim.

The Veteran was awarded Social Security Disability benefits in 1983.  Although the Social Security decision was primarily based on a mental health disability, the Board has no way to knowing what else might be in any available Social Security records.  There may be evidence relating to the etiology of the Veteran's eye disability for example.  Therefore, these records must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, records of any VA treatment the Veteran may have received for the disabilities on appeal are constructively of record, are likely to contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA outpatient treatment records dated from October 2011 to the present.  Obtain the Veteran's outpatient treatment records from the West Los Angeles Vet Center dated from November 2006 to the present.  Incorporate the records into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file.

2.  Obtain all records form the Social Security Administration related to the Veteran's award of Social Security benefits in 1983.  If no such records are available, that fact should be noted in the file.

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and etiology of the vision disability.  The claims file should be made available to the examiner in connection with the examination.  The examiner should clearly address the following: 

Whether it is at least as likely as not (a 50% probability or more) that any currently diagnosed vision disability was caused OR aggravated by the Veteran's diabetes mellitus, type II. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of severity of his PTSD.  The claims file should be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria, including providing a global assessment of functioning (GAF) score.

4.  The Veteran should be scheduled for an appropriate VA examination to determine the severity of any current erectile dysfunction.  The claims file should be made available to the examiner in connection with the examination.  All examination findings should be reported to allow for application of VA rating criteria.  A complete rationale for any opinion expressed should be provided.

5.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

6.  Adjudicate the diabetic neuropathy issue and issue an SOC to the Veteran and his service representative.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  This issue should be returned to the Board only if the Veteran perfects a timely appeal. 

7.  After completion of the foregoing, readjudicate the vision, erectile dysfunction, and PTSD claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


